DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 24 August 2022 has been considered and entered. Accordingly, claims 1, 2, 5-7, and 10 are pending in this application. Claims 3, 4, 8, and 9 are cancelled; claims 1 and 6 are currently amended; claims 2, 5, 7, and 10 are original.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
It is noted that US Patent Cite No. 1 contained a typographical error and has been corrected on the IDS form considered by Examiner. Applicant listed US Patent No 9719855 which does not correspond to the rest of the information listed for the citation. Examiner has struck through the supplied number and replaced it with the correct number is 9791855.


Response to Arguments
Applicant’s arguments, see pages 6-7, with respect to the rejections of claims 1, 2, 5-7, and 10 under 35 USC §101 have been fully considered and are persuasive.  The rejections of claims 1, 2, 5-7, and 10 under 35 USC §101 been withdrawn in view of Applicant’s amendments to the claims.

Applicant’s arguments, see page 7, with respect to the rejections of claims 1-3, 5-8, and 10 under 35 USC §112 have been fully considered and are persuasive.  The rejections of claims 1-3, 5-8, and 10 under 35 USC §112 have been withdrawn in view of Applicant’s amendments to the claims. 

Applicant’s arguments, see page 7, with respect to the rejections of claims 1, 2, 5-7, and 10 under 35 USC §102 have been fully considered and are persuasive.  The rejections of claims 1, 2, 5-7, and 10 under 35 USC §102 have been withdrawn in view of Applicant’s amendments to the claims. 

Accordingly, in view of Applicant’s amendments to the claims, all rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 5-7, and 10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/Primary Examiner, Art Unit 2167